UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Quarterly Period February 28, 2013 Or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34039 RED GIANT ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Nevada 98-0471928 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 614 E. Hwy 50, Suite 235, Clermont, FL 34711 (Address, including zip code, of principal executive offices) Registrants’ telephone number, including area code:(866) 926-6427 N/A (Former name, former address and former fiscal year, if changed since last year) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of April 16, 2103, there were 434,922,000 shares of the Company's common stock, $0.001 par value per share, issued and outstanding. FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q (this “Quarterly Report”) includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. All statements, other than statements of historical facts, included in this Quarterly Report which address activities, events or developments which we expect, believe or anticipate will or may occur in the future are forward-looking statements. The word “believes,” “intends,” “expects,” “anticipates,” “projects,” “estimates,” “predicts” and similar expressions are also intended to identify forward-looking statements. Consequently, all of the forward-looking statements made in this Quarterly are qualified by these cautionary statements and there can be no assurance that the actual results or developments anticipated by us will be realized or, even if substantially realized, that they will have the expected consequences or effects on our business operations. We assume no obligation to update publicly, except as required by law, any such forward-looking statements, whether as a result of new information, future events or otherwise. 2 Red Giant Entertainment, Inc. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 4 Balance Sheets as of February 28, 2013 and (Unaudited) 08/31/12 4 Statement of Operations for the Three Months Ended February 28, 2013 and February 29, 2012 and for the Six Months Ended February 28, 2013 (Unaudited) 5 Statements of Cash Flows for the Six Months Ended February 28, 2013 and February 29, 2012 (Unaudited) 6 Statement of Shareholders' Equity as of February 28, 2013 (Unaudited) 7 Notes to Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information. 20 Item 6. Exhibits 21 SIGNATURES 22 3 PART I FINANCIAL INFORMATION Item 1.Financial Statements RED GIANT ENTERTAINMENT INC. (formerly known as Castmor Resources Ltd.) Balance Sheets February 28, August 31, (unaudited) (audited) ASSETS Current Assets Cash in Banks $ $ Inventory Prepaid Expenses Total Current Assets Computer Equipment - net of depreciation Intellectual Property - net of amortization TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDER'S EQUITY Accounts Payable & Accrued Expenses $ $ Accounts Payable Note Payable - Related Party - - Total Current Liabilities $ $ Total Liabilities $ $ Commitments & Contingencies - - STOCKHOLDER'S EQUITY Preferred stock,$0.0001 par value; 100,000,000 shares authorized; no shares issued - - Common Stock, $0.0001 par value; 900,000,000 shares authorized; 434,922,000 &434,922,000 shares issued and outstanding, respectively Additional paid in capital - - Discount on Common Stock ) ) Accumulated earning (deficit) ) Total Stockholder's Equity TOTAL LIABILITIES & STOCKHOLDER'SEQUITY $ $ The accompanying notes are an integral part of these financial statements. 4 RED GIANT ENTERTAINMENT INC. (formerly known as Castmor Resources, Ltd.) Statements of Operations (unaudited) For the three months ended For the six months ended February 28, February 28, Sales $ $ Cost of Sales Gross Profit Operating Expenses Advertising & marketing - - Depreciation & amortization General & administrative Travel & entertainment 68 68 Professional fees - - Payroll & related expenses - - Meeting & conventions - - - Total Expense Net Income before taxes ) Income taxes - - - Net Income $ ) $ $ $ Net income per share, basic and diluted ) $ ) $ Weighted average number of common The accompanying notes are an integral part of these financial statements. 5 RED GIANT ENTERTAINMENT (formerly known as Castmor Resources, Ltd.) Statementsof Cash Flow (Unaudited) For the six months ended February 28, OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation & amortization Inventory ) ) Prepaid expenses ) - Accounts payable and accrued expenses - Net Cash Used by Operating Activities INVESTING ACTIVITIES Computer equipment purchased - - Net Cash Used by Investing Activities - - FINANCING ACTIVITIES Capital contributed - - Net Cash Provided by Financing Activities - - Net Cash Increase for Period Cash at Beginning of Period - Cash at End of Period $ $ Supplemental cash flow information: Interest paid $
